PER CURIAM:
El 11 de diciembre de 1975 el Ledo. José D. Malavet Rodríguez fue admitido por este Tribunal al ejerci-cio de la abogacía. El 19 de julio de 1982 se le expidió auto-rización para ejercer como notario.
El 3 de junio de 1983 el querellado fue encontrado culpable en juicio ante la honorable Corte de Distrito de los Esta-dos Unidos para el Distrito de Puerto Rico de violar los Arts. 2 y 1542 del Título 18 del Código de los Estados Unidos, 18 U.S.C. sees. 2 y 1542. Estos artículos disponen:

See. 2. Principals

(a) Whoever commits an offense against the United States or aids, abets, counsels, commands, induces or procures its commission, is punishable as a principal.
(b) Whoever willfully causes an act to be done which if directly performed by him or another would be an offense against the United States, is punishable as a principal.

Sec. 1512. False statement in application and use of passport

Whoever willfully and knowingly makes any false statement in an application for passport with intent to induce or secure the issuance of a passport under the authority of the United States, either for his own use or the use of another, contrary to *681the laws regulating the issuance of passports or the rules prescribed pursuant to such laws; or
Whoever willfully and knowingly uses or attempts to use, or furnishes to another for use any passport the issue of which was secured in any way by reason of any false statement—
El 29 de julio de 1983 el señor Procurador General expuso ante este Tribunal estos hechos y solicitó que se separase al querellado del ejercicio de la abogacía y la notaría en Puerto Rico. El querellado solicitó la paralización de los procedimientos hasta que el Tribunal de Apelaciones de los Estados Unidos para el Primer Circuito pasase juicio sobre su apelación del caso. El 26 de julio de 1984 el Tribunal de Apelaciones confirmó la sentencia de la Corte de Distrito.
Visto lo anterior, dictamos orden para que la parte quere-llada mostrase causa por la cual no debe procederse a su desaforo.
Dado lo dispuesto en la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. See. 735), y examinado el escrito del querellado, se decretará la separación indefinida del quere-llado del ejercicio del notariado y la abogacía.